DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/28/2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/22/2021 was filed after the mailing date of the Final Rejection on 05/07/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claim 1-3, 6-8, 11-13, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 2017/0086062 to CHEN (hereafter Chen) in view of US Patent 9,706,434 to Wu et al. (hereafter Wu).

Regarding claim 1, Chen discloses a method by a terminal in a wireless communication system (see Chen, Fig 5 and Fig 7), the method comprising: 
receiving, from a base station, system information including information indicating whether uplink data is allowed to be transmitted using a radio resource control (RRC) message (see Chen, ¶ 0008: controller is configured to receive a RRC (Radio Resource Control) Connection Setup Complete message comprising CIoT data from the mobile communication device via the wireless transceiver; ¶ 0060: the cellular station informs the mobile communication device 10 to send the CIoT data, and the mobile communication device 10 includes the CIoT data in a NAS PDU of an UL Information Transfer message and sends the UL Information Transfer message to the cellular station; ¶ 0064: small CIoT data transmission may be achieved using only control-plane messages, without the need to establish user-plane Data Radio Bearers (DRBs) and activate AS security for user-plane DRBs);
 identifying that the uplink data to be transmitted occurs (see Chen, ¶ 0048: in response to initiating small CIoT data transmission, the mobile communication device 10 includes the CIoT data in a NAS Protocol Data Unit (PDU) and sends a RRC Connection Setup Complete message comprising the NAS PDU to the serving cellular 
in case that the information indicates that the uplink data is allowed to be transmitted on the RRC message, transmitting to the base station, a first message for indicating that the uplink data is to be transmitted on the RRC message (see Chen, ¶ 0010: the controller is configured to receive an RRC Connection Setup Complete message comprising a service request and an indicator for CIoT data from the mobile communication device via the wireless transceiver); and
transmitting, to the base station, the RRC message including the uplink data (see Chen, ¶ 0008: controller is configured to receive a RRC (Radio Resource Control) Connection Setup Complete message comprising CIoT data from the mobile communication device via the wireless transceiver; ¶ 0048: Fig 5 show a message sequence chart illustrating the signaling flow for delivering MO CIoT data through a RRC Connection Setup Complete message according to an embodiment of the application. To begin, the mobile communication device 10 is configured as a CIoT UE and operating in the idle mode (step S501). In response to initiating small CIoT data transmission, the mobile communication device 10 includes the CIoT data in a NAS Protocol Data Unit (PDU) and sends a RRC Connection Setup Complete message 
Chen does not explicitly discloses the system information is transmitted on radio resource control (RRC) message.

identifying that the uplink data to be transmitted occurs (see Wu, Col 9 line 46-Col 10 line 9; Col 10 lines 40-65; Col 13 lines 14-20);
in case that the information indicates that the uplink data is allowed to be transmitted on the RRC message, transmitting to the base station, a first message for indicating that the uplink data is to be transmitted on the RRC message (see Wu, Col 12, lines 3-8; Col 13 lines 14-20).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Wu and incorporate it into the system of Chen to improve quality of service of the communication system (see Wu, Col 1 lines 49-60).

Regarding claim 2, Chen in view of Wu discloses the method of claim 1, wherein the RRC message includes a non- access stratum (NAS) message and the NAS message includes the uplink data (see Chen, ¶ 0009: receiving a NAS (Non-Access Stratum) signaling message from a cellular station, determining whether the NAS signaling message comprises CIoT data, and sending the CIoT data to an S-GW in response to the NAS message comprising the CIoT data; ¶ 0060: the cellular station informs the mobile communication device 10 to send the CIoT data (step S705), and the mobile communication device 10 includes the CIoT data in a NAS PDU of an UL 
Wu also discloses wherein the RRC message includes a non- access stratum (NAS) message and the NAS message includes the uplink data (see Wu, Col 9 line 46-Col 10 line 9).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Wu and incorporate it into the system of Chen to improve quality of service of the communication system (see Wu, Col 1 lines 49-60).

Regarding claim 3, Chen in view of Wu discloses the method of claim 1, wherein the transmitting the first message comprises: determining whether the terminal supports transmitting the uplink data on the RRC message; and in case that the uplink data is allowed to be transmitted on the RRC message based on the information and the terminal supports the transmitting the uplink data on the RRC message, transmitting, to the base station, the first message for indicating that the uplink data is to be transmitted on the RRC message (see Chen, ¶ 0064: it will be appreciated that the present application realizes the delivery of MO CIoT data through the RRC Connection Setup Complete message and the UL Information Transfer message, by providing specific signaling flows between the cellular station, MME, and S-GW to solve the problem of the conventional cellular station not knowing the information of the S-GW associated with the idle mode UE. Advantageously, small CIoT data transmission may 
Wu also discloses wherein the transmitting the first message comprises: determining whether the terminal supports transmitting the uplink data on the RRC message; and in case that the uplink data is allowed to be transmitted on the RRC message based on the information and the terminal supports the transmitting the uplink data on the RRC message, transmitting, to the base station, the first message for indicating that the uplink data is to be transmitted on the RRC message (see Wu, Col 9 line 46-Col 10 line 9; Col 10 lines 40-65; Col 13 lines 14-20).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Wu and incorporate it into the system of Chen to improve quality of service of the communication system (see Wu, Col 1 lines 49-60).

Regarding claim 6, it is rejected for the same reasons as set forth in claim 1. The claim is merely the transmitting side of the invention.

Regarding claim 7, it is rejected for the same reasons as set forth in claim 2.
 
Regarding claim 8, it is rejected for the same reasons as set forth in claim 3.

Regarding claim 11, it is rejected for the same reasons as set forth in claim 1. Although phrased as an apparatus claim, the claim is nevertheless simple repetition of the subject matter of claim 1.

Regarding claim 12, it is rejected for the same reasons as set forth in claim 2. Although phrased as an apparatus claim, the claim is nevertheless simple repetition of the subject matter of claim 2.
 
Regarding claim 13, it is rejected for the same reasons as set forth in claim 3. Although phrased as an apparatus claim, the claim is nevertheless simple repetition of the subject matter of claim 3.

Regarding claim 16, it is rejected for the same reasons as set forth in claim 1. Although phrased as an apparatus claim, the claim is nevertheless simple repetition of the subject matter of claim 1.

Regarding claim 17, it is rejected for the same reasons as set forth in claim 2. Although phrased as an apparatus claim, the claim is nevertheless simple repetition of the subject matter of claim 2.
 
Regarding claim 18.
Claim 4, 5, 9, 10, 14, 15, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Wu and further in view of US Pub. 2014/0334371 to Kim et al. (hereafter Kim).

Regarding claim 4, Chen in view of Wu discloses the method of claim 1, further comprising:
 Chen does not explicitly disclose “receiving, from the base station, a second message for releasing of a RRC connection, the second message including information for indicating to retain a terminal context; and retaining the terminal context based on the information indicating to retain the terminal context.”
However, Kim discloses receiving, from the base station, a second message for releasing of a RRC connection, the second message including information for indicating to retain a terminal context; and retaining the terminal context based on the information indicating to retain the terminal context (see Kim, ¶ 0166: when the UE configures RRC connection in the same cell, by storing the UE context during a predetermined period although the RRC connection of the UE is released; ¶ 0182: UE 1305 retains the UE context and, if the RRC connection release command is received, preserves some part of the UE context and deletes the other part; ¶ 0183).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Kim and incorporate it into the system of Chen to minimize battery power consumption (see Kim, ¶ 0006).

Regarding claim 5, Chen in view of Wu discloses the method of claim 4, further comprising: Chen does not explicitly disclose “transmitting, to the base station, a third message for reusing the retained terminal context; receiving, from the base station, a fourth message including at least one configuration information; and establishing the RRC connection based on the retained terminal context and the at least one configuration information.”
However, Kim discloses transmitting, to the base station, a third message for reusing the retained terminal context; receiving, from the base station, a fourth message including at least one configuration information; and establishing the RRC connection based on the retained terminal context and the at least one configuration information (see Kim, ¶ 0185; ¶ 0194).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Kim and incorporate it into the system of Chen to minimize battery power consumption (see Kim, ¶ 0006).

Regarding claim 9, it is rejected for the same reasons as set forth in claim 4.
 
Regarding claim 10, it is rejected for the same reasons as set forth in claim 5.

Regarding claim 14, it is rejected for the same reasons as set forth in claim 4. Although phrased as an apparatus claim, the claim is nevertheless simple repetition of the subject matter of claim 4.

Regarding claim 15, it is rejected for the same reasons as set forth in claim 5. Although phrased as an apparatus claim, the claim is nevertheless simple repetition of the subject matter of claim 5.

Regarding claim 19, it is rejected for the same reasons as set forth in claim 4. Although phrased as an apparatus claim, the claim is nevertheless simple repetition of the subject matter of claim 4.
 
Regarding claim 20, it is rejected for the same reasons as set forth in claim 5. Although phrased as an apparatus claim, the claim is nevertheless simple repetition of the subject matter of claim 5.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHEED GIDADO whose telephone number is (571)270-7645.  The examiner can normally be reached on Monday - Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RASHEED GIDADO/Primary Examiner, Art Unit 2464